Citation Nr: 1046977	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had confirmed active service from August 1989 to June 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  [Due to a change in the location of the Veteran's 
residence, the RO in Cleveland, Ohio now has jurisdiction of his 
appeal.]  

For the reasons discussed below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, additional development 
must be completed in order to adjudicate the Veteran's service 
connection claim.

In this case, the Veteran contends that his current back disorder 
is related to an inservice back injury in which he slipped and 
fell.  He points to records of inservice and current low back 
treatment to support his claim.

A review of the Veterans service records shows multiple notations 
of treatment for residuals of a back injury, including low back 
pain radiating to his legs, a slow and difficult gait, tenderness 
on palpation, and limited range of motion.  See examination 
reports from December 1989, January 1990, September 1990 and 
April 1991.  These records show that the Veteran strained his 
back on at least two occasions and was put on light duty and bed 
rest.  In a June 1991 discharge report, the Veteran described 
recurrent back pain, and an examiner noted the Veteran's history 
of treatment for a back strain during service.

The Board acknowledges that the service records for the Veteran's 
second period of service are not of record.  In this regard, the 
Veteran has asserted that he served from August 1989 to June 1991 
and from September 2001 to October 2003; however, the claims 
folder contains service records from only the first period of 
service.  Indeed, review of the record shows the RO/AMC has not 
verified the Veteran's second period of active service or made a 
specific request for records from the Veteran's second period of 
service, from 2001 to 2003.  Thus, the Veteran's dates of service 
must be verified and any outstanding service records must be 
obtained and associated with the claims file per VA's duty to 
assist.  

Additionally, the Board finds that a new VA examination is in 
order.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

Specifically, the Board finds that the VA examination conducted 
in January 2006 is inadequate for several reasons.  In this 
regard, the Board further acknowledges that the examiner provided 
a negative nexus opinion-stating that the Veteran's current back 
disorder was unrelated to an inservice back injury because the 
inservice injury had resolved by the time of discharge.  The 
Board finds that this statement is inaccurate because the records 
show ongoing treatment for the Veteran's back until the time of 
discharge.  Also, at the June 1991 discharge examination report, 
the Veteran reported recurrent back pain, and an examiner noted 
the Veteran's history of treatment for back problems, without 
providing a conclusion that the Veteran's back problems had 
resolved.  Additionally, as noted above, the Veteran's complete 
service records have not yet been associated with the claims 
file.  Thus, the January 2006 VA examination opinion is not based 
on a complete review of the Veteran's service treatment records.  
Finally, records from the Social Security Administration (SSA), 
which are pertinent to the Veteran's claim for a back disorder, 
were associated with the claims file after the January 2006 VA 
examination.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board concludes 
that a new VA examination is needed based on a review of the 
outstanding medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate steps 
to verify any active service that the Veteran 
may have had after his initial period of 
active duty between August 1989 and June 
1991.  Also, for any such verified subsequent 
period of service, the AMC/RO should obtain, 
and associate with the claims folder, copies 
of service treatment records from each 
particular period of subsequent active 
service.  If any such additional service 
treatment records are unavailable, that fact 
should be annotated in the claims file.

2.  After associating all outstanding records 
with the claims folder pursuant to the above-
requested development, the AMC/RO should 
schedule the Veteran for an appropriate VA 
examination in order to determine the nature 
and etiology of any low back disorder that 
the Veteran may currently have.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.

For any lumbar spine disability 
diagnosed on examination, the examiner 
should opine on the likelihood (likely, 
at least as likely as not, not likely) 
that the Veteran's current low back 
disorder occurred during, or is 
etiologically related to, the Veteran's 
military service.  The examiner should 
provide a complete rationale for 
conclusions reached.

3.  After completion of the foregoing, the 
AMC/RO should readjudicate the issue on 
appeal.  If the determination remains 
adverse, the Veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


